DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March. 29, 2022 has been entered. 
Claim Amendment Comments
The Examiner notes per MPEP, when filing an amendment Applicant should show support in the original disclosure for new or amended claims.  A statement that no new matter is added is not sufficient.  For the amendments filed Oct. 21, 2021 and Mar. 29, 2022, Applicant has not provided where there is support for new or amended claims in the original disclosure.
The Examiner is unable to find explicit support for Mar. 29, 2022 amendment to claims 1 and 5 for a source gas for generating particulates is not supplied to the at least one auxiliary burner.  However in the specification (PGPUB [0024]) Applicant discloses the auxiliary burners from a predetermined combustion gas supply unit, a flammable gas such as H2 and a combustion supporting gas such as O2 gas are introduced.  This provides for implicit support that a source gas for generating particulates is not supplied to the at least one auxiliary burner.
The Examiner is unable to find explicit support for the Oct. 21, 2021 amendment in line 8 of claim 5.  However, Figs. 2 and 4 illustrates wind guard 20 blocking airflow 3 towards auxiliary burner 13.  Therefore, the Examiner considers this as implicit support for heating while reducing an airflow toward the flame emitted from the auxiliary burner by an airflow guide.
Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment to claim 5 to fix issues with claim 5 under 35 U.S.C. 112(b).  While the amendment to the claims fixes the specific issues in claim 5 stated in the non-final office action dated Nov. 29, 2021.  However, due to the amendment filed Mar. 29, 2022, there are new rejections under 35 U.S.C. 112 discussed below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims in claim 8, “wherein no hole to pass air flow is formed on the airflow guide”.  It is unclear to the Examiner where Applicant has support for this new claim.  Figures 8-11 indicate there is an opening where the burner flame is emitted, and this opening could be broadly interpreted as a hole where air flow may pass.  If this is in error please provide support for new claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in the claim, Applicant claims the at least one main burner is configured to be supplied with a gas containing at least a source gas and a flammable gas, then in lines 15-17 of claim 1, Applicant claims the at least one auxiliary burner is configured to be supplied with the flammable gas, the source gas is not supplied to the at least one auxiliary burner.  The flammable gas and the source gas are part of the gas supplied to the at least one main burner, but Applicant has claimed “the flammable gas” and “the source gas” in reference to a supply to the at least one auxiliary burner.  The claim is unclear, since Applicant has established “a gas” containing at least a source gas and a flammable gas.  The Examiner recommends Applicant clarify a gas supplied to the at least one auxiliary burner that is not tied to the gas supplied to the at least one burner.
For Examination purposes the Examiner will interpret the at least one auxiliary burner is configured to be supplied with a flammable gas and a source gas for generating particulates is not supplied to the at least one auxiliary burner.
Regarding claim 5, in the claim, Applicant claims in the supplying step in line 3, supplying gas containing a source gas and a flammable gas to at least one main burner, then in lines 14-15 of claim 5, Applicant claims the at least one auxiliary burner is configured to be supplied with the flammable gas, the source gas is not supplied to the at least one auxiliary burner.  The flammable gas and the source gas are part of the supplying step to at least one main burner, but Applicant claimed “the flammable gas” and “the source gas” in reference to a supply to the at least one auxiliary burner.  The flammable gas and the source gas are part of the gas supplied to the at least one main burner, but Applicant has claimed “the flammable gas” and “the source gas” in reference to a supplying step to the at least one main burner.  The claims is unclear since there is no active step of supplying a gas to the at least one auxiliary burner and since Applicant has established “gas” supplied to the at least one burner containing a source gas and a flammable gas.  The Examiner recommends Applicant provide for an active step of supplying gas to the at least one auxiliary burner and the gas supplied to the at least one auxiliary burner includes a flammable gas and a source gas for generating particulates is not supplied to the at least one auxiliary burner.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejection dated Nov. 29, 2021 have been considered, but are moot because the new grounds of rejection necessitated by the amendment filed March 29, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara (JP2010-042940A) in view of Habasaki et al. (JP2006347780A).
For the Habasaki reference, the Examiner is referencing pages of the attached Machine Translation.  
Regarding claims 1, 5, and 9-16, Makihara (Figs. 1-3 and [0020]-[0022]) discloses a manufacturing apparatus and method for an optical fiber porous preform (“glass preform base material”) comprising a reaction chamber (“reaction container 21”) configured to accommodate a starting material, at least one main burner (“burner 31”) to deposit particulates, and an airflow guide (“shielding board 37” and back wall of reaction chamber.  Makihara discloses the at least one main burner is supplied with a source gas (“SiCl4” – claimed in claims 9 and 13), a flammable gas (“hydrogen gas” – claimed in claims 10 and 14), and oxygen gas.  Makihara discloses the air flow guide ([0025]-[0027]) is provided to detour the air flow away from the burner flame.
Makihara fails to disclose at least one auxiliary burner and the at least one auxiliary burner configured to be directed toward an end portion of the starting material combined with at least one main burner and the auxiliary burner is inclined with respect to a longitudinal direction of the optical fiber porous preform so as to face a preform shape of the end portion of the optical fiber porous preform.  However, Habasaki (Figs. 1 and 2 and pgs. 3-4) discloses an apparatus comprising a reaction vessel 2, at least one main burner (“main burner 6”) configured to produce glass fine particles by blowing out combustion gas and glass raw material gas and at least one auxiliary burner (“auxiliary burners 14A and 14B) that blow out combustion gases (hydrogen gas/oxygen gas) from the ports.  Further, the auxiliary burners of Habasaki are disclosed (Fig. 1) as inclined with respect to a longitudinal direction of the optical fiber porous preform so as to face a preform shape of the end portion of the optical fiber porous preform.   Habasaki (Figs. 1 and 2) discloses the auxiliary burners are configured to be directed toward an end portion of the starting material on which glass particles are deposited at an inclined part at an end part of the optical fiber preform where a diameter of the optical fiber porous preform is decreased to a direction of the end part in an axial direction of the optical fiber preform and are (pg. 3) provided to heat the end of the glass particulate to prevent defects such as cracks in the glass fine particle deposit.  Habasaki (pg. 4) further discloses a gas supply unit supplies combustion gas and raw material gas to the main burner, the glass raw material gas contains SiCl4 and combustion gases to auxiliary burners 14A and 14B.  Based on the additional teachings of Habasaki, it would be obvious to a person having ordinary skill in the art, the apparatus and method of Makihara could be modified by an alternative burner configuration to deposit particulates, such as substituting the main burners 6 with the at least one main burner of Habasaki, and to further include auxiliary burners 14A and 14B to prevent defects, such as cracks in the glass fine particle deposit and the at least one auxiliary burner is inclined with respect to a longitudinal direction of the optical fiber porous preform so as to face a preform shape, as claimed in claim 5.  The main burners 6 including auxiliary burners 14A and 14B of Habasaki and the at least one main burner of Makihara provide for the ability to successfully deposit particulates for form an optical fiber porous preform.  
As discussed above, Habasaki (pg. 4) further discloses a gas supply unit supplies combustion gas and raw material gas to the main burner and combustion gases to auxiliary burners 14A and 14B.   Therefore, the modification of Makihara in view of Habasaki provides for at least one main burner configured to be supplied with a gas containing a source gas (“raw material gas”), such as SiCl4 (claimed in claims 9 and 13) and a flammable gas, such as combustion gases and for at least one auxiliary burner directed toward an end portion of the starting material at an inclined part at an end part of the optical fiber preform where a diameter of the optical fiber porous preform is decreased to a direction of the end part in an axial direction of the optical fiber preform and the at least one auxiliary burner is configured to be supplied with a flammable gas, such as H2 (claimed in claims 10 and 14), a combustion supporting gas (claimed in claims 11 and 15), such as O2 (claimed in claims 12 and 16).  Further, since only combusting gases are disclosed in the at least one auxiliary burner of Makihara in view of Habasaki and the auxiliary burner is directed towards an end portion to prevent defects, such as cracks, this provides for the source gas is not supplied to the at least one auxiliary burner and heating an end portion of the optical fiber porous preform by an auxiliary burner, as claimed.  
Further, with the modification of Makihara in view of Habasaki and the positioning of the airflow guide to prevent airflow in the reaction chamber of Makihara, it would be obvious to a person having ordinary skill in the art the airflow guide is provided such that at least part of the airflow guide is located across the at least one auxiliary burner from the starting material and heating an end portion by an auxiliary burner provides for heating an end portion while reducing an airflow toward the flame emitted from the auxiliary burner by the airflow guide having an opening that allows the auxiliary burner to emit a flame.  The obviousness is based on the positioning of the airflow guide relative to a burner in Figs. 1-3 of Makihara.  While the figure shows the positioning based on the burner disclosed by Makihara, the obviousness also includes the disclosure of positioning the airflow guide to detour the air flow away from the burner flame.  
Regarding claim 2, Makihara further (Figs. 1-3) discloses the airflow guide has an opening on a flame emission side opposite a back wall of the reaction chamber, where the opening allows the at least one auxiliary burner to emit a flame a back wall covers a side of the at least one auxiliary burner, there the side is opposite to the flame emission side, and lateral sides as vied from the flame emission side.  Therefore, the modification of Makihara in view of Habasaki provides for the limitations of claim 2.
Regarding claim 3, Makihara further (Figs. 1-3) discloses the an opening of the air flow guide is located downstream of an airflow generated in the reaction chamber with respect to a burner.  Therefore, it would be obvious to a person having ordinary skill in the art, the modification of Makihara in view of Habasaki provides for opening of the airflow guide is located downstream of an airflow generated with respect to all of the burners, including the at least one auxiliary burner.
Regarding claim 6, Makihara (Figs. 1-3) suggests with the planar boards in the figure a V-shape covering that covers the lateral sides of a burner with the planar, but fails to disclose a U-shape covering that covers lateral sides of the at least one burner.  However, Makihara ([0029]) further discloses shielding boards could be formed with a curved-surface board.  Therefore, with a curved-surfaces in the orientation suggested by Figs. 1-3 of Makihara, it would be obvious to a person having ordinary skill in the art, with curved boards in the apparatus of Makihara in view of Habasaki, the curved boards providing for an airflow guide having a U-shape covering that covers lateral sides of the at least one auxiliary burner.
Regarding claim 8, Makihara (Figs. 1-3) discloses no hole to pass air flow formed on the airflow guide.  Therefore, it would be obvious to a person having ordinary skill in the art, in the apparatus of Makihara in view of Habasaki wherein no hole to pass air flow is formed on the airflow guide.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara (JP2010-042940A) in view of Habasaki et al. (JP2006347780A) as applied to claim 1 above, and further in view of Schaper (US 6,047,564).
Regarding claim 4, Habasaki further (abstract and pg. 3) discloses the auxiliary burner moves together with the starting material and the starting material moves relative to the main burner, but fails to disclose the at least on auxiliary burner configured to be immovable with respect to the starting material.  However, Schaper (Fig. 6, abstract, and Col. 6, lines 30-65) a similar deposition device for forming an optical fiber porous preform with deposition burners including translation of the deposition burners and additional heating burners 69 fixedly installed in relation to the preform 62 to generate a higher temperature in the margin areas of the preform to provide for increased density at the ends of the preform and thus higher mechanical stability.  Both Habasaki and Schaper discloses moving the starting material the deposition burners relative to one another.  Therefore, it would be obvious to person having ordinary skill in the art, in the method of Makihara in view of Habasaki, the apparatus could be modified to provide for translation of deposition burners with auxiliary burners fixedly installed in relation to the starting material to provide for increased density at the ends of the preform and higher mechanical stability.  Therefore, this provides for the at least one auxiliary burner is configured to be immovable with respect to the starting material.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makihara (JP2010-042940A) in view of Habasaki et al. (JP2006347780A) as applied to claim 1 above, and further in view of Masaichi et al. (JP2012116731A – hereinafter Masaichi).
For the Masaichi reference, the Examiner is referencing pages of the machine translation (11 pages out of 26 pages) provided Nov. 29, 2021.
Regarding claim 7, Masaichi fails to disclose the airflow guide is made of titanium or Ti alloy.  However, Masaichi (Figures, abstract, and pg. 5) discloses an apparatus for manufacturing an optical fiber preform similar to the apparatus of Makihara.  Masaichi discloses airflow guides 113 and discloses the airflow guides closer to the burner may be titanium.  Therefore, based on the teachings of Masaichi, it would be obvious to a person having ordinary skill in the art for the airflow guide of Makihara made of titanium.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741